Valentine, P. J.,
The exceptions filed to our adjudication are general ones. The real complaint, however, as embodied in defendant’s brief, is that we did not find that a portion of the claim against defendant borough had been assigned by plaintiff to the Wyoming Valley Collieries Company. The borough resisted payment to plaintiff upon the contention that such assignment had been made. It is true that under date of June 4,1937, such a proposed assignment was executed. It is equally true, however, that it was imperfect and ineffectual as it was never accepted by the officers of defendant borough, and never recognized by them as in existence or in force. The Wyoming Valley Collieries Company, alleged assignee, has made no claim to the fund designated in the assign*605ment. The assignment was not valid in the absence of an acceptance: Penn Iron Co. v. City of Lancaster, 14 Lane. 177; and defendant cannot avoid liability to plaintiff by reason of the execution of such a paper.
Exceptions are dismissed and the prothonotary is directed to enter judgment in favor of plaintiffs, William Cobleigh and Kenneth Cobleigh, trading and doing business as Cobleigh Brothers, for $1,001.88, with interest from October 20, 1936.